Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt  M. Berger on 03/16/2022.

The application has been amended as follows: IN THE CLAIMS

1. (Currently Amended) A transmission device, comprising: 
circuitry configured to: 
obtain transmission video data having a second level range narrower than a first level range by applying a predetermined level mapping curve to input video data having the first level range; and 
transmit the transmission video data together with auxiliary information for performing a level conversion on a reception side, 
wherein the auxiliary information is level mapping curve information for obtaining an inverse conversion characteristic of the level conversion by the predetermined level mapping curve and electro-optical conversion characteristic information, or the electro-optical conversion characteristic information in which the level mapping curve information for obtaining the inverse conversion characteristic of the level conversion by the predetermined level mapping curve is reflected, 
the predetermined level mapping curve is a level-mapping curve selected, based on the auxiliary information, from at least three level-mapping curves, each level-mapping curve being composed of at least three respective linear segments in the same at least three different ranges, the same at least three different ranges in the plurality of level mapping curves including the three linear segments with different slopes, wherein[[,]] for each range of the at least three different ranges, a different one of the level mapping curves has a particular linear segment having a slope greater than the slopes of the two other linear segments within the range, 
wherein two of the at least three level-mapping curves cross one another, and 
the electro-optical conversion characteristic information includes information on a plurality of electro-optical conversion characteristics including an electro-optical conversion   characteristic selectively used depending on brightness of a viewing environment to perform an electro-optical conversion on the reception side.

2.-3. (Original)

4. (Currently Amended) A transmission method, comprising: 
obtaining, by circuitry, transmission video data having a second level range narrower than a first level range by applying a predetermined level mapping curve to input video data having the first level range; and 
transmitting, by the circuitry, the transmission video data together with auxiliary information for performing a level conversion on a reception side, wherein 
the auxiliary information is level mapping curve information for obtaining an inverse conversion characteristic of the level conversion by the predetermined level mapping curve and electro-optical conversion characteristic information, or the electro-optical conversion characteristic information in which the level mapping curve information for obtaining the inverse conversion characteristic of the level conversion by the predetermined level mapping curve is reflected,
the predetermined level mapping curve is a level-mapping curve selected, based on the auxiliary information, from at least three level-mapping curves, each level-mapping curve being composed of at least three respective linear segments in the same at least three different ranges, the same at least three different ranges in the plurality of level mapping curves including the three linear segments with different slopes, wherein[[,]] for each range of the at least three different ranges, a different having a slope greater than the slopes of the two other linear segments within the range, 
wherein two of the at least three level-mapping curves cross one another, and 
the electro-optical conversion characteristic information includes information on a plurality of electro-optical conversion characteristics including an electro-optical conversion   characteristic selectively used depending on brightness of a viewing environment to perform an electro-optical conversion on the reception side.

5. (Currently Amended) A reception device, comprising: circuitry configured to: receive transmission video data having a second level range narrower than a first level range obtained by applying a predetermined level mapping curve to input video data having the first level range, and convert a level of the transmission video data based on auxiliary information received together with the transmission video data, wherein the auxiliary information is level mapping curve information for obtaining an inverse conversion characteristic of a level conversion by the predetermined level mapping curve and electro-optical conversion characteristic information, or the electro-optical conversion characteristic information in which the level mapping curve information for obtaining the inverse conversion characteristic of the level conversion by the predetermined level mapping curve is reflected,
the predetermined level mapping curve is a level-mapping curve selected, based on the auxiliary information, from at least three level-mapping curves, each level-mapping curve being composed of at least three respective linear segments in the same at least three different ranges, the same at least three different ranges in the plurality of level mapping curves including the three linear segments with different slopes, wherein[[,]] for each range of the at least three different ranges, a different one of the level mapping curves has a particular linear segment having a slope greater than the slopes of the two other linear segments within the range, 
wherein two of the at least three level-mapping curves cross one another, and 
the electro-optical conversion characteristic information includes information on a plurality of electro-optical conversion characteristics including an electro-optical conversion   characteristic 

6.-11. (Original)

12. (Currently Amended) A reception method, comprising: 
receiving, by circuitry, transmission video data having a second level range narrower than a first level range obtained by applying a predetermined level mapping curve to input video data having the first level range; and 
converting, by the circuitry, a level of the transmission video data based on auxiliary information received together with the transmission video data, wherein 
the auxiliary information is level mapping curve information for obtaining an inverse conversion characteristic of a level conversion by the predetermined level mapping curve and electro-optical conversion characteristic information, or the electro-optical conversion characteristic information in which the level mapping curve information for obtaining the inverse conversion characteristic of the level conversion by the predetermined level mapping curve is reflected,
the predetermined level mapping curve is a level-mapping curve selected, based on the auxiliary information, from at least three level-mapping curves, each level-mapping curve being composed of at least three respective linear segments in the same at least three different ranges, the same at least three different ranges in the plurality of level mapping curves including the three linear segments with different slopes, wherein[[,]] for each range of the at least three different ranges, a different one of the level mapping curves has a particular linear segment having a slope greater than the slopes of the two other linear segments within the range, 
wherein two of the at least three level-mapping curves cross one another, and 
the electro-optical conversion characteristic information includes information on a plurality of electro-optical conversion characteristics including an electro-optical conversion   characteristic selectively used depending on brightness of a viewing environment to perform an electro-optical conversion on the reception side.

13.-20. (Original)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The Applicant has amended the claim to include allowable subject matter. The instant Application claims an image transmission system that transmit video data with auxiliary information, wherein the auxiliary information includes at least three level mapping curves, each of the level mapping curves includes the same three ranges associated with respective different slopes, and at least two level curves cross one another, and one level mapping curve has slope greater than the other two level mapping curves.

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferrara (US Pub. 20210360253 A1) teaches a video processing system that converts input signals from a first color space to a second color space.
Rusanovskyy (US Pub. 20210329304 A1) teaches a video coding system that signals dynamic range adjustment parameters.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485